DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17364983, filed 07/01/2021 claims foreign priority to 2020-117354, filed 07/07/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 07/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama (US 2021/0065101) in view of Kawanishi (US 2019/0079714).
Regarding claim 1, Nagayama discloses device management apparatus (fig. 1 item 5, delivery management apparatus) comprising:
a memory (fig. 1 item 51, storage section) storing instructions (storage section 51 stores various data such as executing program, [0053]-[0055]); and 
a processor executing the instructions causing the device management apparatus to (CPU functions as a reception unit 500 causing delivery management apparatus 5 to [0053]-[0057]):
manage a network device capable of communicating via a network as a contract device by using a contract number, a model, a device ID, and data for managing the number of printed sheets as the contract device (delivery management apparatus 5 manages via network 4 image forming apparatus contract device 2 using contract number, a model, a device ID, and data for managing the number of printed sheets as the contract device, [0038]-[0039], [0058]-[0068]);
generate a task for acquiring information necessary for management as the contract device in response to a detection of a new device corresponding to a contract (delivery management apparatus 5 acquires information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract, [0039]-[0052]);
search a device via a network (delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract, [0039]-[0052]); and 
(delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract corresponding to a model, if the one of the at least one of the plurality of image forming apparatus contract device 2 information is acquired (searched) by detection, [0039]-[0052], [0058]-[0068]),
Nagayama does not specifically disclose concept of wherein the instruction causes the device management apparatus to update and manage a device ID of the contract device and data for managing the number of printed sheets by using the information acquired from the new device in response to the detection of the new device.
However, Kawanishi specifically teaches concept of wherein the instruction causes the device management apparatus to update and manage a device ID of the contract device and data for managing the number of printed sheets by using the information acquired from the new device in response to the detection of the new device (fig. 10, register (update) and manage department ID of the image forming apparatus and data for managing the number of pages by using information acquired from the image forming apparatus to the detection of the image forming apparatus, [0049]-[0051])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nagayama with concept of wherein the instruction causes the device management apparatus to update and manage a device 

Regarding claim 2, Nagayama discloses device management apparatus (fig. 1 item 5, delivery management apparatus),
wherein the instruction causes the device management apparatus to acquire the number of printed sheets managed at the time of detection from the new device in response to the detection of the new device (delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract corresponding to a model, if the one of the at least one of the plurality of image forming apparatus contract device 2 information is acquired (searched) by detection, [0039]-[0052], [0058]-[0068]), and 
Nagayama does not specifically disclose concept of update the data for managing the number of printed sheets.
However, Kawanishi specifically teaches concept of update the data for managing the number of printed sheets (fig. 10, register (update) and manage department ID of the image forming apparatus and data for managing the number of pages by using information acquired from the image forming apparatus to the detection of the image forming apparatus, [0049]-[0051]).


Regarding claim 3, Nagayama discloses device management apparatus (fig. 1 item 5, delivery management apparatus), 
wherein the instruction causes the device management apparatus to acquire information necessary for management as the contract device from a new device according to the task in response to a detection, if the new device corresponding to the device ID managed as the contract device is detected by the search (delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract corresponding to a model, if the one of the at least one of the plurality of image forming apparatus contract device 2 corresponding to the device ID information is acquired (searched) by detection, [0039]-[0052], [0058]-[0068]).

Regarding claim 4, Nagayama discloses device management apparatus (fig. 1 item 5, delivery management apparatus),
wherein the instruction causes the device management apparatus to acquire information necessary for management as the contract device from a new device (delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract number corresponding to detection, if the one of the at least one of the plurality of image forming apparatus contract device 2 corresponding to a model managed a image forming apparatus 5 is is acquired (searched) by detection, [0039]-[0052], [0058]-[0068]).

Regarding claim 5, Nagayama discloses method for controlling a device management apparatus (fig. 1 item 5, delivery management apparatus) comprising: 
managing a network device capable of communicating via a network as a contract device by using data for managing a contract number, a model, a device ID, and the number of printed sheets as the contract device (delivery management apparatus 5 manages via network 4 image forming apparatus contract device 2 using contract number, a model, a device ID, and data for managing the number of printed sheets as the contract device, [0038]-[0039], [0058]-[0068]); 
generating a task for acquiring information necessary for management as the contract device in response to a detection of a new device corresponding to a contract (delivery management apparatus 5 acquires information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract, [0039]-[0052]): 
(delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract, [0039]-[0052]); and 
acquiring information necessary for management as the contract device from a new device according to the task in response to a detection if the new device corresponding to a model managed as the contract device is detected by the search (delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract corresponding to a model, if the one of the at least one of the plurality of image forming apparatus contract device 2 information is acquired (searched) by detection, [0039]-[0052], [0058]-[0068]), 
Nagayama does not specifically disclose concept of wherein the device management apparatus updates and manages a device ID of the contract device and data for managing the number of printed sheets by using the information acquired from the new device in response to the detection of the new device.
However, Kawanishi specifically teaches concept of wherein the device management apparatus updates and manages a device ID of the contract device and data for managing the number of printed sheets by using the information acquired from the new device in response to the detection of the new device (fig. 10, register (update) and manage department ID of the image forming apparatus and data for managing the number of pages by using information acquired from the image forming apparatus to the detection of the image forming apparatus, [0049]-[0051])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nagayama with concept of wherein the device management apparatus updates and manages a device ID of the contract device and data for managing the number of printed sheets by using the information acquired from the new device in response to the detection of the new device of Kawanishi.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing performance, (Kawanishi, [0007])

Regarding claim 6, Nagayama discloses method (fig. 1 item 5, delivery management method), 
wherein the device management apparatus acquires the number of printed sheets managed at the time of detection from the new device in response to the detection of the new device (delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract corresponding to a model, if the one of the at least one of the plurality of image forming apparatus contract device 2 information is acquired (searched) by detection, [0039]-[0052], [0058]-[0068]) and 
Nagayama does not specifically disclose concept of updates data for managing the number of printed sheets.
 updates data for managing the number of printed sheets (fig. 10, register (update) and manage department ID of the image forming apparatus and data for managing the number of pages by using information acquired from the image forming apparatus to the detection of the image forming apparatus, [0049]-[0051])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nagayama with concept of updates data for managing the number of printed sheets of Kawanishi.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing performance, (Kawanishi, [0007])

Regarding claim 7, Nagayama discloses method (fig. 1 item 5, delivery management method), 
wherein the deg ice management apparatus acquires information necessary for management as the contract device from the new device according to the task in response to a detection. if the new device corresponding to the device ID managed as the contract device is detected by the search (delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract corresponding to a model, if the one of the at least one of the plurality of image forming apparatus contract device 2 corresponding to the device ID information is acquired (searched) by detection, [0039]-[0052], [0058]-[0068]).

Regarding claim 8, Nagayama discloses method (fig. 1 item 5, delivery management method), 
wherein if a new device corresponding to a model managed as the contract device is detected by the search, the device management apparatus acquires information necessary for management as the contract de% ice from the new device according to a task corresponding to a selected contract number from among tasks in response to the detection (delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract number corresponding to detection, if the one of the at least one of the plurality of image forming apparatus contract device 2 corresponding to a model managed a image forming apparatus 5 is is acquired (searched) by detection, [0039]-[0052], [0058]-[0068]).

Regarding claim 9, Nagayama discloses non-transitory storage medium on which is stored a computer program related to a method for controlling a device management apparatus, the method comprising (delivery management apparatus 5 manages via network 4 image forming apparatus contract device 2 using contract number, a model, a device ID, and data for managing the number of printed sheets as the contract device, would be obvious to have non-transitory storage medium on which is stored a computer program related to a method for controlling a device management apparatus, the method comprising, [0038]-[0039], [0058]-[0068]): 
managing a network device capable of communicating via a network as a contract device by using a contract number, a model, a device ID and data for managing the (delivery management apparatus 5 manages via network 4 image forming apparatus contract device 2 using contract number, a model, a device ID, and data for managing the number of printed sheets as the contract device, [0038]-[0039], [0058]-[0068]); 
generating a task for acquiring information necessary for management as the contract device in response to a detection of a new device corresponding to a contract (delivery management apparatus 5 acquires information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract, [0039]-[0052]): 
searching a device via a network (delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract, [0039]-[0052]); and 
acquiring information necessary for management as the contract device from a new device according to the task in response to a detection if the new device corresponding to a model managed as the contract device is detected by the search (delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract corresponding to a model, if the one of the at least one of the plurality of image forming apparatus contract device 2 information is acquired (searched) by detection, [0039]-[0052], [0058]-[0068]), 
Nagayama does not specifically disclose concept of wherein the device management apparatus updates and manages a device ID of the contract device and 
However, Kawanishi specifically teaches concept of wherein the device management apparatus updates and manages a device ID of the contract device and data for managing the number of printed sheets by using the information acquired from the new device in response to the detection of the new device (delivery management apparatus 5 acquires (search) information ie. Remaining amount of toner from one of the plurality of image forming apparatus contract device 2 detected corresponding to a contract corresponding to a model, if the one of the at least one of the plurality of image forming apparatus contract device 2 information is acquired (searched) by detection, [0039]-[0052], [0058]-[0068])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nagayama with concept of wherein the device management apparatus updates and manages a device ID of the contract device and data for managing the number of printed sheets by using the information acquired from the new device in response to the detection of the new device of Kawanishi.  One of ordinary skill in the art would have been motivated to make this modification in order to improve printing performance, (Kawanishi, [0007])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/     Primary Examiner, Art Unit 2677